Citation Nr: 0304080	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected right 
and left knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to January 
1972 and from November 1975 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.

In an August 2001 Board decision, the veteran's claim was 
remanded to the RO for additional development of evidence.  
The development was accomplished to the extent possible, and 
the case has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  There is no medical evidence of a bilateral hip disorder 
during service.

3.  Following service, the veteran was diagnosed with 
degenerative joint disease of the hips.

3.  The competent medical evidence of record evidence does 
not establish that the veteran's current degenerative joint 
disease of the hips is causally or etiologically related to 
his military service or to his service-connected right and 
left knee disorders.




CONCLUSION OF LAW

A bilateral hip disorder was not incurred or aggravated 
during service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of the veteran's 
service-connected right and left knee disorders.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a bilateral hip disorder because his right and 
left knee disorders caused him to have an abnormal gait, thus 
causing degenerative joint disease of his hips.  The Board 
notes that the veteran has established service connection for 
status-post total arthroplasty of the left knee, rated as 30 
percent disabling, and degenerative arthritis of the right 
knee, as secondary to his left knee disorder, rated as 10 
percent disabling.  The veteran is also service-connected for 
a history of peptic ulcer disease, which is not relevant to 
the veteran's current claim.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to service connection, as well as provided a 
detailed explanation of why service connection was not 
granted.  In addition, the rating decision, statement of the 
case, and supplemental statements of the case included the 
criteria for granting service connection, as well as other 
regulations pertaining to his claim.  Letters to the veteran, 
from the RO, notified the veteran as to what kind of 
information they needed from him, and what he could do to 
help his claims.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations and a hearing before the RO.  
The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where a veteran has served 
continuously for 90 days and a chronic disability, such as 
arthritis, is manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The evidence of record consists of the veteran's service 
medical records and VA medical records, as well as VA 
examination reports and a transcript of the veteran's April 
1999 hearing before the RO.

The veteran's May 1980 Report of Medical History for purposes 
of separation shows that the veteran complained of a 
"trick" or locked knee and swollen or painful joints, but 
denied experiencing arthritis, rheumatism, or bursitis, as 
well as denied experiencing a bone or joint deformity.  A 
medical provider explained that the veteran underwent a 
surgical removal of the meniscus of the left knee in 1974.  
The contemporaneous Report of Medical Examination indicates 
that clinical evaluation of the veteran's upper and lower 
extremities was normal, as was evaluation of the veteran's 
spine and musculoskeletal system.  The examining physician 
noted that the veteran underwent a meniscectomy of the left 
knee in 1974, and that the veteran had full range of motion 
and could run 5 miles without pain.

A June 1997 VA medical record shows that the veteran was 
referred to physical therapy for a cane due to degenerative 
joint disease of the left knee.

An August 1997 VA discharge summary shows that the veteran 
underwent a left total knee arthroplasty.  

A September 1997 VA medical record indicates that the veteran 
stopped physical therapy related to his left total knee 
arthroplasty due to an infection.  The veteran was told to 
remain off from work for two months and the examining 
provider also indicated that the veteran's limitations as to 
physical activities during his recuperation were discussed.

An October 1997 treatment note indicates that the veteran had 
reduced left knee pain and minimal disturbance to his gait.  
Another treatment note indicates that the veteran did not 
wish to do any more physical therapy sessions or exercises.  
The assessment indicated that the veteran met all of the 
goals of physical therapy, that he was discharged from 
physical therapy, and that a prosthetic device was ordered.  
He was advised to continue physical therapy at home.  

In December 1997, the veteran was seen for complaints of 
increased pain, improved with exercise.  Physical examination 
showed tenderness at the lateral joint of the left knee, 
without effusion.  The right knee was also tender at the 
lateral joint line.  The diagnosis was bilateral arthritis 
pain.

February 1998 VA radiology reports indicate that an x-ray of 
the veteran's bilateral knees showed status-post left knee 
arthroplasty and degenerative changes of the right knee.  An 
x-ray of the pelvis showed degenerative changes of the right 
hip and a calcification in the left hemi-pelvis.

An April 1998 VA medical record indicates that the veteran 
complained of difficulty walking, pain in the anterior 
lateral left knee, hip pain, right medial knee pain, and 
difficulty lifting his legs.  Examination showed that the 
veteran had left hip pain, with resistance on flexion to 90 
degrees.  Abduction was to 30 degrees and adduction was 20 
degrees.  Diagnoses included mild early osteoarthritis of the 
hips and early osteoarthritis of the right knee, as well as 
painful total knee arthroplasty, 6 months post-surgery and 
mild soft tissue stiffness.

A May 1998 private medical record from W. E. Johnson, M.D. of 
Mercy Family Care states that the veteran complained of left 
hip pain following left knee surgery, which interfered with 
him rising from a seated position and feelings of weakness 
upon elevation of his left leg.  Physical examination showed 
a pelvic tilt towards the right and an "obvious short stance 
phase on the left" indicative of an antalgic gait.  Range of 
motion was flexion to 90 degrees and there was irritation 
upon rotation.  Measurement of the veteran's leg length, from 
the anterior superior iliac spine to the medial malleolus, 
was 38 1/4 on the right and 38 1/2 on the left.  Dr. Johnson 
recommended a scanogram for leg length discrepancies, as 
"the effects [of a leg length discrepancy] will be 
aggravating the arthritic condition in his left hip."  Dr. 
Johnson also noted that the veteran had arthritis in both 
hips, but was only symptomatic in the left hip.

A June 1998 report from Dr. Johnson states that the veteran 
complained of left hip pain.  Dr. Johnson also noted that 
upon examination, the veteran "bounced upwards somewhat" on 
the left leg when walking and that the veteran had a pelvic 
tilt toward the right.  He also noted that the attached 
scanogram report showed a total length of the right leg as 
being approximately 93 1/2 centimeters and a total length of 
the left leg as being approximately 94 1/2 centimeters, with a 
discrepancy of 1-centimeter (clarified as being equivalent to 
0.393 inches in the scanogram report).  Dr. Johnson opined 
that the discrepancy of 1-centimeter would "cause [the 
veteran to have a] vaulting type of gait . . . and . . . to 
step on his left leg all of the time."  Dr. Johnson further 
opined that this accounted for the increased symptoms of 
degenerative arthritis in the veteran's left hip, versus his 
right hip, which was asymptomatic, despite also having 
degenerative arthritis present in his right hip.  Dr. Johnson 
also noted that the veteran's longer leg length on the left 
side was the result of the veteran's total left knee 
replacement.

The veteran was first afforded a VA examination in connection 
with his claim in September 1998.  According to the report, 
the veteran complained of left knee pain and left hip pain.  
He related that his left hip pain began after his left knee 
surgery, and that he also experienced right knee and hip 
pain.  The examiner noted that the veteran used a cane.  

Examination showed that the veteran was 6 feet, 2 inches tall 
and weighed 320 pounds.  The veteran walked with a left-sided 
limp while using a cane, and with complaints of left hip and 
knee pain.  Upon standing, the veteran had good posture and 
equilibrium.  The veteran's leg alignment was normal and 
symmetrical, as was the veteran's pelvis.  Leg lengths were 
equal and there was no tenderness to palpation of the hip.  
Range of motion of the right hip showed flexion to 75 degrees 
with complaints of groin pain, extension to zero (0) degrees, 
abduction to 30 degrees, adduction to 15 degrees, external 
rotation to 30 degrees, and internal rotation was to 30 
degrees.  Range of motion of the left hip showed flexion to 
70 degrees with complaints of groin pain, extension to zero 
(0) degrees, abduction to 30 degrees, adduction to 15 
degrees, external rotation to 30 degrees, and internal 
rotation was to 20 degrees.  The veteran's left knee was 
negative for effusion and alignment showed mild valgus.  
Medial lateral stability was loose with production of pain, 
but anteroposterior movement was stable.  Range of motion was 
zero (0) to 100 degrees.  The veteran's right knee showed 
effusion, swelling, tenderness, and a minor valgus deformity.  
Ligaments were stable and range of motion was from zero (0) 
to 90 degrees.  Following a review of February and June 1998 
x-rays, the diagnoses were status-post total left knee 
arthroplasty with minor valgus deformity and looseness, 
moderate degenerative arthritis of the right knee with minor 
valgus deformity without any looseness, and normal hip 
joints.  The examiner opined that there was "no objective 
evidence of any pathology" with regard to the veteran's 
hips, and that the veteran's "hip symptoms are not related 
to [the veteran's] service connected left knee [disorder]."  

An October 1998 VA medical record indicates that the veteran 
had swelling of his left knee and osteoarthritis and crepitus 
of his right knee.

In January 1999, the veteran was diagnosed with arthritis of 
the left knee secondary to an unresurfaced patella, mild 
osteoarthritis of the right knee, and bilateral mild 
osteoarthritis of the hips.

The veteran was afforded a hearing before the RO in April 
1999.  According to the transcript, the veteran testified 
that Dr. Johnson had opined that his hip disorder was the 
result of his left knee disorder.  The veteran also testified 
that a scanogram found that one of his legs were about 1-
centimeter longer than the other, and this "caus[ed him] 
tremendous problems in [his] hip area . . . ."

April 1999 VA radiology reports indicate that an x-ray of the 
veteran's hips showed a sclerotic change at the acetabular 
rim, indicating an early degenerative process, but was 
otherwise negative for an abnormality.  X-rays of the knees 
showed degenerative changes in the patellofemoral joint and a 
unilateral total knee arthroplasty.  There was also a 
ligamentus calcification in the left suprapatellar region.  A 
contemporaneous VA treatment note indicates that the veteran 
complained of bilateral knee pain.  The examining provider 
noted that an x-ray of the left knee showed an unresurfaced 
patella and the examining provider reiterated that the hip x-
ray found mild degenerative changes.

A January 2000 medical opinion by the September 1998 VA 
examiner states that he reviewed the veteran's entire medical 
file, and opined that "there [were] no arthritic changes in 
either hip, but there [was an] arthritic change in the right 
knee."  He further opined that it was "unlikely that the 
changes . . . in the hips [were] due to the proximate reason 
or a result of the service-connected left knee condition."  
He further explained that the sclerotic changes near the rim 
of the acetabulum, as found on the x-rays, were "most likely 
due to [a] condition associated with [the] veteran's physical 
structure."  He also opined that there was no aggravation of 
the veteran's hips and noted that he could not give an 
opinion as to the baseline condition of the veteran's right 
knee and bilateral hip joints.

In February 2000, the veteran complained of bilateral groin 
pain, left worse than right, diffuse pain in the right knee, 
and left knee pain worse with stairs, chairs, and distance 
walking.  He also complained that his left knee gave out.  
Physical examination showed bilateral knee flexion to 110 
degrees and increased laxity of the left knee at 20 degrees 
flexion.  The veteran resisted hip flexion.  The examiner 
noted that he was able to reproduce the groin pain.   
Radiology reports show post-arthroplasty changes of the left 
knee, although the alignment was unchanged.  There was 
calcification along the medial aspect and in the 
suprapatellar region of the left knee, relative to 
degenerative changes and possible post-surgical changes.  
There was no evidence of a definite loose body in the joint 
space.  The right knee joint showed moderately severe 
osteoarthritic changes with narrowing of the joint spaces, 
but without joint effusion.  Pelvic and bilateral hip x-rays 
showed mild degenerative changes with slight narrowing of the 
joint space, but intact articular margins.  The diagnoses 
were status-post total left knee arthroplasty with mild 
ligament laxity and an unresurfaced patella, right knee 
osteoarthritis, and mild to minimal osteoarthritis of the 
hips.  Weight loss and non-steroid anti-inflammatory drugs 
were recommended.

In April 2000, the VA examiner of September 1998 stated that 
his opinion, as stated in January 2000, was unchanged.

An August 2000 VA medical record shows complaints of 
bilateral groin pain and that his knees gave out on occasion.  
The examiner noted that the veteran's left leg was longer 
than his right leg.  

A February 2001 VA treatment note shows diagnoses of status-
post left total knee arthroplasty and osteoarthritis of the 
hips and knees.

The veteran was most recently afforded a VA examination in 
October 2002.  Pursuant to the Board's August 2001 remand, 
another physician examined the veteran.  According to the 
report, the veteran complained of left hip pain greater than 
right hip pain.  He stated that he experienced flare-ups 
after prolonged walking, which he characterized as occasional 
to rare, with moderate to severe pain.  The veteran reported 
that his left knee functioned well, with occasional soreness, 
and that he experienced occasional soreness of the right knee 
with prolonged weight-bearing.  The veteran related that he 
first experienced left hip pain in 1997 after his left knee 
arthroplasty.  He also related that he had not had any 
episodes of dislocation, subluxation, or ligamentous laxity 
since his 1997 arthroplasty.  He also reported that he tried 
a cane, but only used it occasionally, and that his left knee 
prosthesis worked well.   The examiner noted that he reviewed 
the remand instructions, the June 1998 report from Dr. 
Johnson, and the veteran's VA medical records.  The examiner 
also noted that Dr. Johnson's opinion regarding how the 
veteran's 1-centimeter leg length discrepancy would cause the 
veteran's degenerative joint disease of the left hip provided 
an insufficient rationale as to why the veteran's right hip 
was asymptomatic.  In addition, the examiner reiterated some 
of the significant findings noted in the veteran's VA medical 
records, and noted that the veteran's onset of left hip pain 
was later than 1997, which was what the veteran reported.  

Physical examination showed that the veteran's left knee was 
well healed.  There was no ligamentous laxity of either knee, 
in either varus/valgus or anterior posture.  There was no sag 
in the Lachman of either knee.  Upon range of motion, the 
veteran deliberately guarded motions, so the examiner was 
unable to determine the possible full maximum range of 
motion.  With regard to the veteran's hips, range of motion 
caused tenderness, as the examiner noted that the veteran 
made "a conscious exclamation of pain" when he was flexed 
fully.  Left flexion was to 60 degrees, right flexion was to 
90 degrees, extension on was to zero (0) degrees bilaterally, 
internal rotation was to zero (0) bilaterally, and external 
rotation was to 40 degrees on the left and 60 degrees on the 
right.  The veteran actively resisted the examiner's attempts 
at passive range of motion, but the examiner noted that the 
veteran later flexed his left hip to 90 degrees.  There was 
no limitation of motion due to pain, weakness, fatigue, or 
lack of endurance, just active guarding by the veteran.  
There was no antalgic vaulting, Trendelenburg, or other 
abnormal gait, but the veteran walked slowly.  There was no 
evidence of ankylosis.  Leg length was measured as umbilicus 
to medial malleolus, 40 3/4 on the right and 41 on the left, 
and anterior superior iliac spine to the medial malleolus, 36 
1/2 on the right and 37 on the left.  The examiner noted that 
the discrepancy was therefore 1/4 to 1/2 inch.  February 2000 x-
rays were reviewed, and the examiner noted that the x-rays 
showed mild or early degenerative joint disease of the right 
knee, ossification of the left knee supramedial to the 
patella as there was no replacement of the patella (just the 
femoral condoyle and tibia plateaus were replaced), and mild 
degenerative joint disease of the right and left hips, 
manifested only by mild superior joint space narrowing.  The 
diagnoses were mild degenerative joint disease of the left 
and right hips, mild degenerative joint disease of the right 
knee, and status-post left knee prosthesis.  

The examiner opined that Dr. Johnson's assertion that a 1-
centimeter leg length discrepancy would be responsible for 
bilateral or unilateral degenerative joint disease of the 
hips was absurd, as the hip is a ball and socket joint, which 
could easily accommodate a moderate leg length discrepancy.  
The examiner noted that most of the population had a leg 
length discrepancy of a 1/4 inch, and that no one is 
symmetrical.  The examiner further noted that the veteran was 
54 years old, and weighed, according to the veteran, 325 
pounds at 6 feet 2 inches of height.  The examiner opined 
that the veteran's "large weight is by far more likely 
causation for his hip degeneration than the condition of his 
knees, particularly since the disease seen in the right knee 
is relatively mild, and the function of the prosthesis in the 
left knee is quite good."

The Board finds that the evidence of record does not 
establish service connection for a bilateral hip disorder.  
The veteran's service medical records are negative for 
complaints, diagnosis, or treatment of a hip disorder.  The 
veteran's service medical records also showed that the 
veteran denied having arthritis and examination of the 
veteran's lower extremities and musculoskeletal system at 
separation was normal.  In addition, the medical evidence 
does not show treatment for or a diagnosis of arthritis 
within one year after separation from service.  The only 
evidence of record linking the veteran's current degenerative 
joint disease of the hips to his service was the veteran's 
claim for secondary service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  See 
also 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. ."). 

Additionally, the record contains clear medical evidence that 
the veteran's degenerative joint disease of the hips is not 
related to his service-connected right and left knee 
disorders.  As discussed earlier, the veteran's service 
medical records are negative for treatment for arthritis as a 
result of the veteran's left knee disorder.  Furthermore, the 
veteran's VA medical records, while indicative of treatment 
for degenerative joint disease of the hips, do not show that 
such treatment was the result of his right and left knee 
disorders.  The Board acknowledges the statements by Dr. 
Johnson that the veteran's 1-centimeter leg length 
discrepancy, due to his left knee disorder, caused his 
degenerative joint disease of the hips.  However, as the 
October 2002 VA examiner pointed out, Dr. Johnson failed to 
provide a rationale for why the veteran's degenerative 
arthritis was only symptomatic on the left hip, despite the 
veteran's degenerative arthritis of the right knee and right 
hip.  Furthermore, Dr. Johnson did not appear to have 
reviewed the veteran's service medical records or the 
veteran's claims file.  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993) (the presumption of credibility is not found 
to "arise" or apply to a statement to a physician based 
upon an inaccurate factual premise or history as related by 
the veteran).  Likewise, both the September 1998 and October 
2002 VA examiner found that the veteran's bilateral hip 
symptomatology was unrelated to his service-connected knee 
disorders, and that the veteran's degenerative joint disease 
was most likely due to the veteran's physical condition, 
i.e., his weight caused the degenerative joint disease.  Most 
significantly, the October 2002 VA examiner also examined Dr. 
Johnson's June 1998 opinion, and noted that the veteran's leg 
length discrepancy, if actually related to his left knee 
disorder, was not the cause of the veteran's degenerative 
arthritis, as most of the population has a leg length 
discrepancy, and that the nature of the hip joint allows it 
to accommodate leg length discrepancies.  As the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's arthritis, the 
Board finds that the opinion by the October 2002 VA examiner, 
which was based on review of the entire evidentiary record, 
consideration of the veteran's assertions and history, and an 
examination of the veteran to be more persuasive.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).  Accordingly, 
without competent medical evidence of a causal link between 
the veteran's service-connected right and left knee 
disabilities and the veteran's degenerative joint disease of 
the hips, the Board finds that the veteran is not entitled to 
service connection for a bilateral hip disorder on the basis 
of secondary service connection.   

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a bilateral hip disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for a bilateral hip disorder is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

